Citation Nr: 0842506	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-35 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to the service-connected type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, associated with type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, associated with type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran appeared for a 
Travel Board hearing in October 2008.  

The veteran's appeal initially included a claim for service 
connection for peripheral neuropathy of the right upper 
extremity, but this claim was later granted in a July 2008 
rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board observes that the RO has denied the veteran's claim 
for service connection for peripheral neuropathy of the left 
upper extremity on the basis that there exists no current 
diagnosis corresponding to the claimed disability.  The 
claims file, however, includes a VA electromyography report 
from April 2005 that indicates that nerve conduction velocity 
testing of both upper and lower extremities revealed 
"evidence of a sensory motor polyneuropathy axonal in type 
and moderate in degree."  While a September 2007 VA diabetes 
mellitus examination report addressing diabetic neuropathy 
does not contain a diagnosis pertaining to the left upper 
extremity, the examiner also did not specifically rule out 
such a diagnosis.  
Given this evidence and the veteran's lay assertions from his 
October 2008 hearing, the Board finds that an examination 
specifically addressing the nature and etiology of any 
current peripheral neuropathy of the left upper extremity is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

As to the service-connected peripheral neuropathy of the 
lower extremities, the Board notes that the veteran has 
called into question the adequacy of the most recent VA 
examination, from September 2007.  At his October 2008 
hearing, he suggested that a new examination was in order and 
raised the possibility of atrophy of the lower extremities.  
The report of the September 2007 VA examination does not 
address the question of atrophy.  The Board also notes that 
service connection is in effect, with a 50 percent evaluation 
assigned, for marked residuals of burns of both feet, ankles, 
and heels, with impaired circulation; it is not clear whether 
any atrophy, if found, would be attributable to that disorder 
as opposed to the service-connected peripheral neuropathy.  
All of these matters will need to be addressed in the context 
of a new examination.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008) (a 60 percent evaluation is assigned in 
cases of severe incomplete paralysis of the sciatic nerve, 
with marked muscular atrophy).

Finally, the Board is aware that the claims file contains 
treatment records from the Florence, South Carolina VA 
Community Based Outpatient Clinic (CBOC) dated through July 
2008.  During his hearing, however, the veteran reported that 
he had a further appointment at that facility scheduled for 
the following week.  Updated VA treatment records should 
accordingly be obtained and added to the claims file.  
38 C.F.R. § 3.159(c)(2) (2008); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Florence VA CBOC should be 
contacted, and all records of medical 
treatment dated since July 2008 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
peripheral neuropathy of the left upper 
extremity  disorder and the symptoms and 
severity of the service-connected 
peripheral neuropathy of the lower 
extremities.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
peripheral neuropathy of the left upper 
extremity, if present.  If no current 
peripheral neuropathy of the left upper 
extremity is shown upon examination, the 
examiner should so state.  If, however, a 
diagnosis is rendered, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
service-connected type II diabetes 
mellitus.

As to the peripheral neuropathy of the 
lower extremities, the examiner should 
describe all current symptomatology, both 
in terms of sensory loss and functional 
impairment.  The examiner should also 
provide an opinion as to the presence and 
extent of any atrophy of the lower 
extremities resulting from peripheral 
neuropathy, rather than from the 
veteran's separately service-connected 
burn injury.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


